                                                    Notice Recipients
District/Off: 0970−2                          User: admin                         Date Created: 8/10/2021
Case: 2:21−bk−01404−DPC                       Form ID: pdf001                     Total: 17


Recipients of Notice of Electronic Filing:
tr          LOTHAR GOERNITZ                lothargoernitz@lgt.phxcoxmail.com
aty         CANDACE E KALLEN                 jacqueline@myazlawyers.com
aty         HELEN K. SANTILLI              Helen.santilli@lane−nach.com
aty         MARCOS EDUARDO GARCIAACOSTA                        marcos.e.garciaacosta@gmail.com
aty         MICHAEL P. LANE              michael.lane@lane−nach.com
                                                                                                                   TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          ROBERTO AMADOR TORRES                 11036 E STARKEY AVENUE               MESA, AZ 85212
cr          Jesus Sergio Paez     Marcos E. Garciaacosta Law Group PLLC           2875 W Ray Rd Suite 6 #
            108       Chandler, AZ 85224 UNITED STATES
aty         Marcos Eduardo Garciaacosta       Marcos E. Garciaacosta Law Group PLLC            2875 W Ray Rd Suite 6 #
            108       Chandler, AZ 85224
16368515 Arizona Department of Revenue           1600 W. Monroe St.         Phoenix AZ 85007
16368516 Chex Systems Inc          Attn: Consumer Relations        7805 Hudson Road, Suite 100        Saint Paul MN
            55125
16368517 Dept of Child Support SVCS− California           10417 Mountain View Avenue          00092−3540
16368518 Internal Revenue Service         Centralized Insolvency Operation       P.O. Box 7346       Philadelphia PA
            19101
16458116 Jesus Sergio Paez        c/o Marcos E. Garciaacosta Law Group         2875 W Ray Rd Suite 6−108          Chandler,
            AZ 85224
16368519 Jesus Sergio Paez        c/o Marcos Garcia Acosta         659 E Main St Suite 108       Mesa AZ 85203
16368520 Legal Business Global         c/o Marcos Garcia Acosta         659 E Main St Suite 108      Mesa AZ 85203
16368521 Maricopa County Superior Court           620 W. Jefferson St.      Phoenix AZ 85003
16368522 Placer County Child Support Services          Attn: Bankruptcy       Po Box 419064 Mail Station 100       Rancho
            Cordova CA 95741
                                                                                                                  TOTAL: 12




    Case 2:21-bk-01404-DPC Doc 40-1 Filed 08/10/21 Entered 08/10/21 10:29:33                                              Desc
                  All parties attys creditors: Notice Recipients Page 1 of 1
